      Case: 4:19-cv-00260-BYP Doc #: 53 Filed: 07/02/19 1 of 6. PageID #: 527



                       IN THE UNTED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


SUSAN BEIERSDORFER, et al.             )
                                       )
       Plaintiffs                      )            CASE NO. 4:19-CV-00260
                                       )
vs.                                    )
                                       )
FRANK LaROSE, in his official capacity )
as Secretary of State of Ohio, et al.  )
                                       )
       Defendants                      )




  JOINT MOTION TO EXCUSE PRESENCE OF MEMBERS OF THE ATHENS,
 FRANKLIN, LUCAS, MAHONING, MEDINA, MEIGS, AND PORTAGE COUNTY
BOARDS OF ELECTIONS IN THEIR OFFICIAL CAPACITIES AS DEFENDANTS AT
    CASE MANAGEMENT CONFERENCE SCHEDULED FOR JULY 17, 2019


       This Motion is brought by the following Defendants: (1) Athens County Board of Elections

Members Helen Walker, Kate McGuckin, Ken Ryan, and Aundrea Carpenter-Colvin; (2) Franklin

County Board of Elections members Kimberly E. Marinello, Douglas J. Preisse, Michael E.

Sexton, Brad K. Sinnott; (3) Lucas County Board of Elections Members Richard F. Schoen,

Brenda Hill, Joshua Hughes, and David Karmol; (4) Mahoning Board of Elections Members David

Betras, Mark E. Munroe, Robert Wasko, Tracey S. Winbush, (5) Medina County Board of

Elections members Pamela B. Miller, John V. Welker, Jr., Chuck Calvert, and Larry G. Cray; (6)

Meigs County Board of Elections Members David W. Fox, James V. Stewart, Charles E. Williams,

and Paula J. Wood; and (7) Portage County Board of Elections Members Elayne J. Cross, Doria

Daniels, Patricia Nelson, Denise L. Smith (collectively referred to as “Local Boards of Elections”



                                                1
      Case: 4:19-cv-00260-BYP Doc #: 53 Filed: 07/02/19 2 of 6. PageID #: 528



or “Defendants”). These Defendants, sued in their official capacity, by and through counsel,

respectfully request that this Court issue an order excusing their presence at the Status Conference

scheduled for July 17, 2019. Local Civil Rule 16.3(d) requires that “The parties, each of whom

will have settlement authority, and lead counsel of record must participate in the Status

Conference. The parties must participate in person unless, upon motion with good cause shown or

upon its own motion, the Judicial Officer allows the parties to be available for telephonic

communication.” Defendants respectfully request that their presence at the Case Management

Conference be excused for the following reasons:

   1. Unique Nature of This Case and Limited Authority of Local Boards of Elections: This case

       involves a challenge to the constitutionality of Ohio law and the decisions of Ohio’s

       judiciary in allowing pre-ballot review of initiative petitions. More specifically, Plaintiffs

       claim that the Ohio election laws permitting Local Boards of Elections and the Ohio

       Secretary of State to scrutinize the subject matter and content of ballot initiatives and

       related judicial decisions interpreting Ohio law violate the First, Ninth and Fourteenth

       Amendments of the United States Constitution and the “separation of powers doctrines” of

       the Ohio Constitution. Since Plaintiffs are seeking a legal determination from this Court as

       to the Constitutionality of the Ohio statutes and the decisions of Ohio’s judiciary, this is

       beyond the settlement authority of the Local County Boards of Elections, particularly given

       that Ohio’s chief elections officer, the Ohio Secretary of State, is a defendant in this action

       and is being represented by the Ohio Attorney General’s Office.

   2. Restraints of Ohio’s Open Meetings Laws: Local Boards of Elections are public bodies

       under Ohio’s open meeting laws, which require all of its deliberations regarding public

       business be done in meetings open to the public. Ohio Revised Code Sec. 121.22. The


                                                 2
  Case: 4:19-cv-00260-BYP Doc #: 53 Filed: 07/02/19 3 of 6. PageID #: 529



   presence of more than two members of the Board at a Case Management Conference where

   they would be expected to express their position as a Board regarding settlement of this

   action would constitute a meeting of the public body and could constitute a violation of

   Ohio’s open meetings law. Conversely, the presence of less than a quorum would not speak

   authoritatively to the question of settlement because of a lack of a majority of the members.

   Further, the Ohio Attorney General has recognized that public meetings need to be held

   within the geographical jurisdiction of the public body. 1992 Ohio Op. Att’y Gen. 032,

   citing 1944 Op. Att’y Gen No. 7038, p. 406: “[C]ompliance with the spirit of the statutory

   scheme governing the conduct of public meetings would appear to require a political

   subdivision to conduct its meetings within the geographical boundaries of the subdivision.”

   Discussions of settlement can be facilitated by the Assistant Prosecuting Attorneys, the

   statutory representatives of the Local Boards of Elections, without the necessity of their

   presence, particularly at this stage of the litigation.

3. Defendant Ohio Secretary of State Represents the State’s Position: The Ohio Secretary of

   State, the chief elections official of the state of Ohio, is also named as a defendant in this

   matter, and is represented by the Ohio Attorney General. The Secretary of State stands in

   a much greater position of authority to represent the position of the State of Ohio with

   regard to the constitutionality of its law and the decisions of its judiciary than the involved

   Local Boards of Elections.

4. Burden on Individual Members of Local Boards Outweighs Utility: It would be an undue

   burden and expense on the various members of the Local Boards of Election to attend the

   CMC. Many members of the Local Boards of Elections are employed full-time in jobs

   outside of their roles as Board Members. Attendance at the Case Management Conference



                                               3
     Case: 4:19-cv-00260-BYP Doc #: 53 Filed: 07/02/19 4 of 6. PageID #: 530



       in Youngstown will require them to take a full day off of their regular employment. Even

       those who are not otherwise employed will be required to clear their calendars for the entire

       day in order to attend the Case Management Conference. Given the unique nature of this

       case and the limited role the individual members can play in the settlement of outstanding

       issues, the twenty-eight members of the seven Boards of Elections should be relieved of

       the requirement of Local Civil Rule 16.3(b).

       The Athens, Franklin, Lucas, Mahoning, Medina, Meigs and Portage County Boards of

Elections, and their individual members, respectfully requests this Court to excuse the Board

Members from attending the Case Management Conference.



                                                      Respectfully submitted,

s/ Nick A. Soulas, Jr.                                s/ Sharon K. Hackett (per email authority)
Timothy A. Lecklider #0022852                         Sharon K. Hackett (#0011751)
Nick A. Soulas, Jr. #0062166                          Mark P. D’Apolito (0092037)
Assistant Prosecuting Attorneys                       Mahoning County Prosecutor’s Office
373 South High Street, 13th Floor                     21 West Boardman Street, 6th Floor
Columbus, Ohio 43215-6318                             Youngstown, OH 44503
tlecklider@franklincountyohio.gov                     Tel.: (330) 740-2330; Fax: (330) 740-2829
nasoulas@franklincountyohio.gov                       shackett@mahoningcountyoh.gov
(614) 525-3520, FAX (614) 525-6012                    mdapolito@mahoningcountyoh.gov

Counsel for Defendants Franklin County                Counsel for Defendants Mahoning County
Board of Elections Members                            Board of Elections Members




                                                 4
      Case: 4:19-cv-00260-BYP Doc #: 53 Filed: 07/02/19 5 of 6. PageID #: 531



Keller J. Blackburn                                Victor V. Vigluicci
Athens County Prosecutor                           Portage County Prosecuting Attorney

s/ Zachary L. Saunders (per email authority)       s/ Christopher J. Meduri (per email
                                                   authority)
Zachary L. Saunders (0088223)                      Christopher J. Meduri (0065072)
Assistant Athens County Prosecutor                 Chief Assistant Prosecutor
1 South Court Street                               241 South Chestnut Street
Athens, Ohio 45701                                 Ravenna, Ohio 44266
(740) 592-3208                                     Tel.: (330) 297-3850; Fax: (330) 297-4594
Zach.saunders@athenscountyprosecutor.org           cmeduri@portageco.com

Counsel for Defendants Meigs and Athens            Attorney for Defendants Portage County
County Boards of Elections Members                 Board of Elections Members

Julia R. Bates                                     S. Forrest Thompson
Lucas County Prosecutor                            Medina County Prosecutor

s/ Kevin A. Pituch (per email authority)           s/ Michael K. Lyons (per email authority)
Kevin A. Pituch (0040167)                          Michael K. Lyons, Esq. (0030792)
Evy M. Jarrett (0062485)                           Assistant Prosecuting Attorney
Assistant County Prosecutors                       60 Public Square
700 Adams Street, Suite 250                        Medina, Ohio 44256
Toledo, Ohio 43604                                 Phone: 330-723-9536; Fax: 330-764-8400
Phone: (419) 213-4700                              mlyons@medinaco.org

Counsel for Defendants Lucas County                Counsel for Defendants Medina County
Board of Elections Members                         Board of Elections Members




                                               5
      Case: 4:19-cv-00260-BYP Doc #: 53 Filed: 07/02/19 6 of 6. PageID #: 532



                                   CERTIFICATE OF SERVICE
       I hereby certify that the foregoing was electronically filed with the U.S. District Court for

the Northern District of Ohio on July 2nd, 2019. Notice of this filing will be sent to all parties for

whom counsel has entered an appearance by operation of this Court's electronic filing system.




                                                      /s/ Nick A. Soulas, Jr.
                                                      Nick A. Soulas, Jr. #0062166
                                                      Assistant Prosecuting Attorney




                                                  6
